Per Curiam.
Respondent was disbarred by this Court in 1990 because of felony convictions for possession of cocaine (Matter of Ronning, 158 AD2d 807). He now applies for reinstatement. Petitioner opposes the application.
Because we conclude that respondent has not shown by clear and convincing evidence that he possesses the character and general fitness to resume the practice of law (see, 22 NYCRR 806.12 [b]), we deny the application for reinstatement.
Cardona, P. J., Mercure, Crew III, Spain and Lahtinen, JJ., concur. Ordered that respondent’s application for reinstatement is denied.